Citation Nr: 1521729	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-44 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability, to include arrhythmia, atrial fibrillation, and congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

Following the November 2010 Supplemental Statement of the Case (SSOC), additional evidence was added to the Veteran's claims file and this evidence was not reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Veteran waived his right to have the RO initially consider this evidence in a statement received in December 2012.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to service connection for a heart disability, to include arrhythmia, atrial fibrillation, and congestive heart failure, must be remanded for further development.  

Service treatment records are negative for complaints of or a diagnosis of a heart condition.  The Veteran acknowledges that he never sought treatment for a heart problem in service.  Post-service treatment records document a history of treatment for a series of heart problems, including current arrhythmia, chronic atrial fibrillation, and congestive heart failure.

The Veteran contends that he has a heart disability as a result of several electrical shocks that he received while performing his military duties as a Communications Radio Relay Equipment Repairman.  At a September 2010 RO hearing, the Veteran testified that while he was stationed in Colorado, he worked on communications transmitters that produced 750 volts DC.  Due to the high possibility of getting shocked, he stated that he was instructed to work with one hand, keeping the other hand free to lessen the possibility of serious injury or death.  He testified that he was shocked at least seven times with the last time being about 2 months prior to his separation from service.  The Veteran stated that about 3 weeks after discharge, while working at a tire shop, he began to experience rapid heartbeats and sought treatment.  He stated that the physician diagnosed arrhythmia, and the physician was surprised that the Veteran hadn't been told about it before separation from service.  The Veteran testified that he made attempts to obtain the 1969 treatment records but was told that they did not maintain records that far back.

In a May 2012 statement J.O., the Veteran's NCOIC while he was stationed in Colorado Springs, stated that the crew was responsible for the maintenance, repair and rehab of Micro-Wave equipment.  Due to the age of the equipment and other factors, there were failures that required troubleshooting, and although there were safety interlocks for normal operation, sometimes during troubleshooting the interlocks would need to be disabled, occasionally exposing technicians to high voltage and high levels of radio frequency radiation.  

Given the above, the record shows the Veteran has reported that he was shocked on numerous occasions while performing his military duties and that reporting was corroborated by the lay statement of J.O., who supervised the Veteran during that time period.  He has also consistently reported that he experienced symptoms related to his current heart condition shortly after his discharge from service.  The Veteran's reports of relevant symptomatology shortly after service can satisfy the requirement for evidence that the claimed disability may be related to service.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon v. Nicholson, at 83. 

Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the onset and etiology of the Veteran's current heart condition.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed heart condition, to include arrhythmia, atrial fibrillation, or congestive heart failure, is related to the Veteran's military service, to specifically include in-service electric shocks from communications transmitters that produced 750 volts DC.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

